IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ONOFRIO POSITANO,                           : No. 179 MM 2016
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PENNSYLVANIA CARDIOTHORACIC                 :
SURGERY, INC., MICHAEL D.                   :
HAROSTOCK, M.D., WILKES-BARRE               :
GENERAL HOSPITAL, LUZERNE                   :
COUNTY COURT OF COMMON PLEAS,               :
AND JUDGE RICHARD HUGHES III,               :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED. The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.